            Case 3:19-cv-00881-BAJ-RLB          Document 1      12/20/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                            CIVIL ACTION

VERSUS                                                              NO. 19-881

CHARTER HOME HEALTH, L.L.C.,
WANDELL RAY ROGERS, AND
JO ALLYSON WILLIAMS



                                           COMPLAINT


       The United States of America brings this Complaint for breach of contract against Charter

Home Health, L.L.C., Wandell Ray Rogers, and Jo Allyson Williams (collectively, “Defendants”).

The Government alleges that Defendants have materially failed to comply with their obligations

under the June 26, 2017, Settlement Agreement (the “Settlement Agreement”) between the United

States and Defendants, which resolved the civil action captioned United States v. Charter Home

Health, L.L.C., et al., No. 14-37-BAJ-EWD, in the United States District Court for the Middle

District of Louisiana. The United States is therefore entitled to its damages resulting from

Defendants’ breach and all other remedies available in law and equity. In support of this

Complaint, the United States represents:

                                            PARTIES

       1.       The United States brings this lawsuit on its own behalf and on behalf of the United

States Department of Health and Human Services (“HHS”), HHS’s component agency, the Centers

for Medicare and Medicaid Services (“CMS”), and the Social Security Administration (“SSA”).

       2.       On information and belief, Charter Home Health, L.L.C., is a registered Louisiana

limited liability company with a principal place of business at 2798 O’Neal Lane, Building C,
            Case 3:19-cv-00881-BAJ-RLB           Document 1       12/20/19 Page 2 of 7



Baton Rouge, Louisiana 70816-3408. Its known members are Jo Allyson Williams and Wandell

Ray Rogers, both of whom, on information and belief, are citizens of the State of Louisiana.

       3.       On information and belief, Wandell Ray Rogers is a citizen of the State of Louisiana

and currently resides at 12045 Home Port Dr., Maurepas, Louisiana 70449-3043.

       4.       On information and belief, Jo Allyson Williams is a citizen of the State of Louisiana

and currently resides at 305 Marilyn Dr., Sulphur, Louisiana 70663-4025.

                                 JURISDICTION AND VENUE

       5.       The Court has subject-matter jurisdiction over all claims in this matter under 28

U.S.C. §§ 1331, 1345.

       6.       The Court may exercise personal jurisdiction over Defendants because they are

residents of the State of Louisiana and are therefore subject to the general jurisdiction of Louisiana

courts. See Fed. R. Civ. P. 4(k)(1)(A); cf. La. Code Civ. Proc. art. 6(A).

       7.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the United States’ claims occurred in this district.

Venue is also proper in this district pursuant to the forum selection clause in the Settlement

Agreement, which specifies that “[t]he exclusive jurisdiction and venue for any dispute relating to

this Agreement is the United States District Court for the Middle District of Louisiana.” Exhibit

A, Settlement Agreement ¶ 21.

                                  FACTUAL ALLEGATIONS

       8.       On January 1, 2014, the United States filed a civil complaint against Defendants in

the matter captioned United States v. Charter Home Health, L.L.C., et al., No. 14-37-BAJ-EWD,

in the United States District Court for the Middle District of Louisiana. The Government alleged

that Defendants were liable for violations of the False Claims Act, 31 U.S.C. § 3729 et seq., and

federal common law based on the submission of false and fraudulent claims for payment to the

                                                  2
            Case 3:19-cv-00881-BAJ-RLB           Document 1       12/20/19 Page 3 of 7



Medicare program resulting from violations of the federal Anti-Kickback Statute, 42 U.S.C.

§ 1320a-7b, and to the Social Security Administration for disability benefits for which the recipient

did not qualify.

       9.       On January 17, 2017, the United States and Defendants filed a Notice of Settlement

in that lawsuit and represented that the parties had “reached an agreement in principle to settle all

claims in the case.” See Notice of Settlement, United States v. Charter Home Health, L.L.C., et

al., No. 14-37-BAJ-EWD (M.D. La. Jan. 17, 2017), ECF No. 31.

       10.      The parties then filed, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, a Joint Stipulation of Dismissal on July 24, 2017, which dismissed “with prejudice as

to the United States . . . those elements of the Civil Action that are coextensive with the Covered

Conduct identified in the Settlement Agreement” between the parties, “but without prejudice as to

the United States as to any conduct that falls outside the scope of the Covered Conduct.” Joint

Stipulation of Dismissal, United States v. Charter Home Health, L.L.C., et al., No. 14-37-BAJ-

EWD (M.D. La. July 24, 2017), ECF No. 33.

       11.      On August 1, 2017, the Court issued an order dismissing the pending action

between the United States and Defendants. See Order, United States v. Charter Home Health,

L.L.C., et al., No. 14-37-BAJ-EWD (M.D. La. Aug. 1, 2017), ECF No. 34. However, the Court’s

order did not specifically retain jurisdiction to enforce the terms of the parties’ Settlement

Agreement or incorporate the terms of that agreement. Cf. Kokkomen v. Guardian Life Ins. Co.,

511 U.S. 375, 381-82 (1994).

       12.      Under the Settlement Agreement, Defendants agreed to pay $1.7 million to the

United States in exchange for a release of certain monetary and administrative rights and claims

of the Government. The Settlement Agreement includes a payment schedule, which contemplates



                                                  3
          Case 3:19-cv-00881-BAJ-RLB          Document 1        12/20/19 Page 4 of 7



an up-front payment of $50,000.00 from Defendants followed by five years of monthly payments,

escalating from $20,000.00 to $29,792.00 per month, plus accrued interest, with a final monthly

installment of $29,776.00, plus accrued interest. That Settlement Agreement is attached to this

Complaint as Exhibit A, and the United States incorporates herein the terms of that agreement.

       13.     As of December 12, 2019, Defendants have made only the following payments to

the United States:

        Payment Date                        Payer                      Payment Amount
 6/28/2017                        Charter Home Health, L.L.C.     $25,000.00
 6/28/2017                        Charter Home Health, L.L.C.     $25,000.00
 7/13/2017                        Charter Home Health, L.L.C.     $20,000.00
 8/15/2017                        Charter Home Health, L.L.C.     $20,000.00
 10/12/2017                       Charter Home Health, L.L.C.     $20,000.00
 11/30/2017                       Charter Home Health, L.L.C.     $20,000.00
 12/06/2017                       Charter Home Health, L.L.C.     $20,000.00
 1/12/2018                        Charter Home Health, L.L.C.     $20,000.00
 3/26/2018                        Charter Home Health, L.L.C.     $20,000.00
 6/13/2018                        Charter Home Health, L.L.C.     $20,000.00
 3/8/2019                         Charter Home Health, L.L.C.     $65,000.00

       14.     The United States has therefore received a total of $275,000.00 in settlement

payments from Defendants. This amount is less than the $836,048.00 in scheduled principal

payments, plus interest, accrued to-date.

       15.     In violation of its obligations under the Settlement Agreement, Defendants have

failed to make required monthly payments for the following months: September 2017; February

2018; April-May 2018; July 2018-February 2019; and April 2019-present.

       16.     On March 27, 2019, the United States sent, by certified mail, return-receipt

requested, a notice to counsel for Defendants, which stated that Defendants were delinquent on

their payment obligations to the United States under the Settlement Agreement and that Defendants

had failed to offer any proposal to cure the default. See Exhibit B, Notice, Mar. 27, 2019. The

United States also gave Defendants until Friday, April 26, 2019, “to make all past-due payments

                                               4
          Case 3:19-cv-00881-BAJ-RLB             Document 1       12/20/19 Page 5 of 7



owed to the United States, including interest, and to resume full payments under the Settlement

Agreement.” Id. The Government’s notice also specified that the United States was prepared to

assert its rights under the default provisions of the Settlement Agreement, including the right to

exclude Defendants from participating in Government health care programs. Id.

       17.     Defendants have provided no response to the United States’ March 27, 2019, notice.

       18.     Defendants have made no payments under the Settlement Agreement since March

8, 2019, and they currently owe $1.425 million in principal, plus accrued interest, to the United

States under that agreement.

                                      CLAIM FOR RELIEF

                                  Count 1 – Breach of Contract

       19.     The United States adopts by reference the allegations in Paragraphs 8-18.

       20.     The Settlement Agreement specifies that it “is governed by the laws of the United

States.” Exhibit A ¶ 21.

       21.     “The elements of a breach of contract claim under federal common law are: (1) a

valid contract between the parties, (2) an obligation or duty arising out of the contract, (3) a breach

of that duty, and (4) damages caused by the breach.” Express Damage Restoration, LLC v. Wright

Nat’l Flood Ins. Co., No. 1:19-cv-24127-JLK, 2019 WL 6699702, at *2 (S.D. Fla. Dec. 9, 2019)

(citation and internal quotation marks omitted).

       22.     On June 26, 2017, the United States and Defendants confected a valid Settlement

Agreement, which granted Defendants a release of certain civil and administrative monetary

claims of the United States and a waiver of HHS, Office of Inspector General’s (“HHS-OIG’s”),

permissive exclusion authority under 42 U.S.C. §§ 1320a-7a, 1320a-7(b)(7), in exchange for $1.7

million in consideration and the execution of a Corporate Integrity Agreement between HHS-OIG

and Charter Home Health, L.L.C. See Exhibit A ¶¶ 1-3.

                                                   5
         Case 3:19-cv-00881-BAJ-RLB            Document 1      12/20/19 Page 6 of 7



       23.     As part of its obligations under the Settlement Agreement, Defendants agreed to

make payments to the United States in accordance with the payment schedule specified in

Paragraph 1 of the Settlement Agreement. See Exhibit A ¶ 1.

       24.     Defendants breached that obligation when they failed to make required payments

for September 2017, February 2018, April-May 2018, July 2018-February 2019, and April 2019-

present. Further, Defendants failed to timely cure their default after receiving a March 27, 2019,

notice of the default from the United States. See Exhibit B.

       25.     As a result of Defendants’ failure to make required payments under the Settlement

Agreement, the United States has the right to declare “the remaining unpaid balance of the

Settlement Amount . . . immediately due and payable” with interest accruing “at the rate of 4% per

annum compounded daily from the date of Default on the remaining unpaid total (principal and

interest balance).” See Exhibit A ¶ 10.b.

       26.     Defendants have made no payments toward either the debt principal or contractual

interest under the Settlement Agreement since March 2019.

       27.     As a result of Defendants’ default under the Settlement Agreement, Defendants are

also required to “execute . . . a Consent Judgment in the amount of the unpaid balance” owed in

principal and interest to the United States, which they have failed to do. See Exhibit A ¶ 10.b.

       28.     The United States has therefore incurred monetary damages as a result of

Defendants’ failure to meet their obligations under the Settlement Agreement, for which

Defendants are now jointly and severally liable to the United States.




                                                6
            Case 3:19-cv-00881-BAJ-RLB          Document 1       12/20/19 Page 7 of 7



                                    DEMAND FOR RELIEF

       29.      The United States requests that judgment be entered in its favor and against

Defendants for:

       a.       The unpaid balance of $1.425 million in principal, plus accrued interest, owed to

                the United States under the Settlement Agreement;

       b.       All reasonable costs of bringing this action, including attorneys’ fees and expenses;

       c.       Contractual interest at the rate of 4% per annum compounded daily from the date

                of Defendants’ default on the unpaid balance of $1.425 million in principal, plus

                accrued interest, owed to the United States under the Settlement Agreement;

       d.       In the alternative, specific performance of the Settlement Agreement, including an

                order requiring Defendants to execute a consent judgment in favor of the United

                States for the unpaid balance of $1.425 million in principal, plus accrued interest,

                owed to the United States under the Settlement Agreement; and

       e.       Such other legal and equitable relief as the Court deems just and appropriate.



       Baton Rouge, Louisiana, this 20th day of December, 2019.

                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY



                                               /s/ Chase E. Zachary
                                               Chase E. Zachary, LBN 37366
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               Fax: (225) 389-0685
                                               E-mail: chase.zachary@usdoj.gov
                                                  7
    Case 3:19-cv-00881-BAJ-RLB                 Document 1-1         12/20/19 Page 1 of 19




                                 SETTLEMENT AGREEMENT

        This Settlement Agreement (Agreement) is entered into among the United States of

America, acting through the United States Department of Justice and on behalf of the Office of

Inspector General (OIG-HHS) of the Department of Health and Human Services (HHS)

(collectively, the "United States"), and Charter Home Health, L.L.C. (Charter), Wandell Ray

Rogers, also known as Ray Rogers, and Jo Allyson Williams, also known as Jody Williams

(collectively, the "Charter Defendants") (hereafter collectively referred to as "the Parties"),

through their authorized representatives.

                                            RECITALS

        A.      Charter is a provider of home health care services to Medicare beneficiaries.

        B.      On January 15, 2014, the United States filed an action in the United States District

Court of Middle District of Louisiana captioned United States v. Charter Home Health, L.L.C.,

Wandell Ray Rogers, also known as Ray Rogers, and Jo Allyson Williams, also known as Jody

Williams, Civil Action No. 14-37, Section BAJ-EWD, (the "Civil Action"). The Civil Action

was dismissed without prejudice on January 18, 2017 pursuant to the Joint Notice ofSettlement

filed by the Parties.

        C.      The United States contends that the Charter Defendants submitted or caused to be

submitted claims for payment to the Medicare Program, Title XVIII of the Social Security Act,

42 U.S.C. §§ 1395-1395kkk-1 ("Medicare").

        D.      The United States contends that it has certain civil claims against the Charter

Defendants for engaging in the following conduct (hereinafter referred to as the "Covered

Conduct") during the period from January 2003 through December 2012:




                                                                           Exhibit A
   Case 3:19-cv-00881-BAJ-RLB                 Document 1-1        12/20/19 Page 2 of 19




               a.      knowingly making, and causing others to make, illegal payments and

       kickbacks to marketers to induce the referral of patients to Charter for home health care

       services;

               b.      knowingly creating, and causing others to create, false claims and records

       in order to hide their scheme (including but not limited to false cost reports, false UB-92s

       and electronic equivalents);

               c.      knowingly submitting, and causing others to submit, to the Medicare

       program false or fraudulent claims for reimbursement for services Charter rendered to

       Medicare beneficiaries who were referred to Charter by marketers receiving payments

       from Charter;

               d.      knowingly submitting, and causing others to submit, false or fraudulent

       claims and false statements in support of false claims contained in cost reports to

       Medicare to obtain reimbursement for the illegal remuneration Charter paid to marketers

       to obtain patient referrals to Charter; and

               e.      knowingly causing Veronica Green (Green) to submit claims for payment

       to the Social Security Administration (SSA), by aiding and abetting Green's concealment

       from the SSA of the fact that Green was earning a substantial amount of income as an

       independent contract marketer for Charter while she was also'receiving disability

       benefits.

       E.      This Settlement Agreement is neither an admission of liability by the Charter

Defendants nor a concession by the United States that its claims are not well founded.




                                                 2
   Case 3:19-cv-00881-BAJ-RLB                Document 1-1         12/20/19 Page 3 of 19




       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Settlement

Agreement, the Parties agree and covenant as follows:

                                    TERMS AND CONDITIONS

        1.     The Charter Defendants shall pay to the United States ONE MILLION SEVEN

HUNDRED THOUSAND AND N0/100 ($1,700,000) DOLLARS (the "Settlement Amount").

This sum shall constitute a debt immediately due and owing to the United States on the Effective

Date of the Agreement and when fully paid, shall be in full financial settlement and satisfaction

of the claims against the Charter Defendants for the Covered Conduct. This debt is to be satisfied

as follows:

       a.      All payments herein shall be paid by electronic funds transfer pursuant to written

instructions pursuant to written instructions provided by the United States Attorney's Office for

the Middle District of Louisiana.

       b.      FIFTY THOUSAND AND N0/100 ($50,000) DOLLARS shall be paid no later

than the effective date of this Agreement.

       c.      The remaining balance of ONE MILLION SIX HUNDRED FIFTY THOUSAND

AND N0/100 ($1,650,000) plus interest from the date of the settlement at a rate of2.375% shall

be paid in accordance with the payment schedule in Appendix A as follows:

               i.     Consecutive monthly installments of TWENTY THOUSAND AND

00/100 ($20,000) DOLLARS, plus interest from the date of the settlement at a rate of2.375%,

shall be paid beginning on or before July 1, 2017, through on or before May 1, 2018.

               ii.    Consecutive monthly installments of TWENTY-NINE THOUSAND

SEVEN HUNDRED NINETY-TWO AND 00/100 ($29,792) DOLLARS, plus interest from the



                                                3
   Case 3:19-cv-00881-BAJ-RLB                Document 1-1        12/20/19 Page 4 of 19




date of the settlement at a rate of2.375%, shall be paid beginning on or before June 1, 2018,

through on or before April 1, 2022.

               iii.   A final payment of TWENTY-NINE THOUSAND SEVEN HUNDRED

SEVENTY-SIX AND 00/100 ($29,776) DOLLARS, plus interest from the date of the settlement

at a rate of2.375%, shall be paid beginning on or before May I, 2022.

       d.      Nothing in this Agreement shall preclude the Charter Defendants from prepaying

any payment due under this Settlement Agreement.

       e.      Upon the failure by the Charter Defendants to fully pay any amounts provided

herein within 15 days of when such payment is due and payable, the Charter Defendants shall be

deemed in default of this Agreement and as such, shall be subject to the provisions of Paragraph

10, below.

       2.      Subject to the exceptions in Paragraph 4 (concerning excluded claims) below, and

conditioned upon the full and timely payment by or on behalf of the Charter Defendants of the

Settlement Amount, and subject to Paragraph 17, below (concerning bankruptcy proceedings

commenced within 91 days of the Effective Date of this Agreement or any payment made under

this Agreement) the United States releases the Charter Defendants from any civil or

administrative monetary claim the United States has for the Covered Conduct under the False

Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a;

the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812 and the common law theories

of payment by mistake, unjust enrichment, and fraud.

       3.     In consideration of the obligations of the Charter Defendants in this Agreement

and the Corporate Integrity Agreement (CIA), entered into between OIG-HHS and Charter

Home Health, L.L.C., and conditioned upon the Charter Defendants' full payment of the



                                                4
   Case 3:19-cv-00881-BAJ-RLB                Document 1-1         12/20/19 Page 5 of 19




Settlement Amount, the OIG-HHS agrees to release and refrain from instituting, directing, or

maintaining any administrative action seeking exclusion from Medicare, Medicaid, and other

Federal health care programs (as defined in 42 U.S.C. § I320a-7b(f)) against Charter Home

Health, L.L.C. under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. §

1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited activities) for the

Covered Conduct, except as reserved in this Paragraph and in Paragraph 7 (concerning excluded

claims), below. The OIG-HHS expressly reserves all rights to comply with any statutory

obligations to exclude Charter Home Health, L.L.C. from Medicare, Medicaid, and other Federal

health care programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the

Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking action against

entities or persons, or for conduct and practices, for which claims have been reserved in

Paragraph 4, below.

       4.      Notwithstanding the release given in Paragraphs 2 and 3 of this Agreement, or

any other term of this Agreement, the following claims of the United States are specifically

reserved and are not released:

               a.     Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

               b.     Any criminal liability;

               c.     Except as explicitly stated in this Agreement, any administrative liability,

                      including mandatory exclusion from Federal health care programs;

               d.     Any liability to the United States (or its agencies) for any conduct other

                      than the Covered Conduct;

               e.     Any liability based upon obligations created by this Agreement;

               f.     Except as explicitly stated in this Agreement, any liability of individuals;



                                                5
   Case 3:19-cv-00881-BAJ-RLB                 Document 1-1         12/20/19 Page 6 of 19




               g.      Any liability for express or implied warranty claims or other claims for

                       defective or deficient products or services, including quality of goods and

                       services;

               h.      Any liability for failure to deliver goods or services due; and

               i.      Any liability for personal injury or property damage or for other

                       consequential damages arising from the Covered Conduct;

       5.      The Charter Defendants have provided sworn financial disclosure statements

("Financial Statements") to the United States and the United States has relied on the accuracy

and completeness of those Financial Statements in reaching this Agreement. The Charter

Defendants warrant that the Financial Statements are complete, accurate, and current. If the

United States learns of asset(s) in which the Charter Defendants had an interest at the time of this

Agreement that were not disclosed in the Financial Statements, or if the United States learns of

any misrepresentation by the Charter Defendants on, or in connection with, the Financial

Statements, and if such nondisclosure or misrepresentation changes the estimated net worth set

forth in the Financial Statements by TEN THOUSAND AND N0/100 ($10,000) or more, the

United States may at its option: (a) rescind this Agreement and reinstate its suit based on the

Covered Conduct, or (b) let the Agreement stand and collect the full Settlement Amount plus one

hundred percent (100%) of the value of the net worth of the Charter Defendants previously

undisclosed. The Charter Defendants agree not to contest any collection action undertaken by the

United States pursuant to this provision, and immediately to pay the United States all reasonable

costs incurred in such an action, including attorney's fees and expenses.

       6.      In the event that the United States, pursuant to Paragraph 5 (concerning disclosure

of assets), above, opts to rescind this Agreement, the Charter Defendants agree not to plead,



                                                 6
    Case 3:19-cv-00881-BAJ-RLB                  Document 1-1         12/20/19 Page 7 of 19




argue, or otherwise raise any defenses under the theories of statute of limitations, laches,

estoppel, or similar theories, to any civil or administrative claims that (a) are filed by the United
              '
States within 60 calendar days of written notification to the Charter Defendants that this

Agreement has been rescinded, and (b) relate to the Covered Conduct, except to the extent these

defenses were available on the Effective Date of this Agreement.

        7.        The Charter Defendants waive and shall not assert any defenses the Charter

Defendants may have to any criminal prosecution or administrative action relating to the

Covered Conduct that may be based in whole or in part on a contention that, under the Double

Jeopardy Clause in the Fifth Amendment of the Constitution, or under the Excessive Fines

Clause in the Eighth Amendment of the Constitution, this Agreement bars a remedy sought in

such criminal prosecution or administrative action. Nothing in this Paragraph or any other

provision of this Agreement constitutes an agreement by the United States concerning the

characterization of the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of

the United States Code.

       8.         The Charter Defendants fully and finally release the United States, its agencies,

officers, agents, employees, and servants, from any claims (including attorney's fees, costs, and

expenses of every kind and however denominated) that the Charter Defendants have asserted,

could have asserted, or may assert in the future against the United States, and its agencies,

officers, agents, employees, and servants related to the Covered Conduct and the United States'

investigation and prosecution thereof.

       9.         The Settlement Amount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment by any Medicare contractor (e.g., Medicare

Administrative Contractor, fiscal intermediary, carrier) or any state payer, related to the Covered



                                                   7
    Case 3:19-cv-00881-BAJ-RLB                 Document 1-1          12/20/19 Page 8 of 19




Conduct; and the Charter Defendants agree not to resubmit to any Medicare contractor or any

state payer any previously denied claims related to the Covered Conduct, agree not to appeal any

such denials of claims, and agree to withdraw any such pending appeals.

        10.      Default. In the event that the Charter Defendants fail to pay any amount due

under this Agreement within 15 days of the date upon which such payment is due, the _Charter

Defendants shall be in Default of their payment obligations ("Default"). The United States will

provide written notice of the Default, and the Charter Defendants shall have an opportunity to

cure such Default within five business days from the date ofreceipt of the notice. Notice of

Default will be delivered to the Charter Defendants in care of Mr. Christopher Johnston,

Gachassin Law Firm, 200 Corporate Blvd., Lafayette, LA 70508, or to such other representative

as the Charter Defendants shall designate in advance in writing. Upon the Charter Defendants'

Default and failure to cure such Default within the five business days of receipt of notice, the

United States shall have the following options:

               a.      rescind this Agreement and file suit based on the Covered Conduct. In

such event, the Charter Defendants agree not to plead, argue, or otherwise raise any defenses

based on statute of limitations, !aches, estoppel, or similar theories, to any civil or administrative

claims which (i) are filed by the United States within sixty (60) calendar days of the receipt of

written notification to the Charter Defendants that this Agreement has been rescinded and (ii)

which relate to the Covered Conduct, except to the extent that these defenses were available on

the Effective Date of this Settlement Agreement; or

               b.      the remaining unpaid balance of the Settlement Amount shall become

immediately due and payable, and interest shall accrue at the rate of 4% per annum compounded

daily from the date of Default on the remaining unpaid total (principal and interest balance). The



                                                  8
    Case 3:19-cv-00881-BAJ-RLB                Document 1-1          12/20/19 Page 9 of 19




Charter Defendants shall execute to a Consent Judgment in the amount of the unpaid balance,

and the United States, at its sole option, may: (i) offset the remaining unpaid balance from any

amounts due and owing to the Charter Defendants by any department, agency, or agent of the

United States at the time of the Default; or (ii) exercise any other rights granted by law or in

equity, including the option of referring such matters for private collection. The Charter

Defendants agree not to contest any offset imposed and not to contest any collection action

undertaken by the United States pursuant to this Paragraph, either administratively or in any state

or federal court. The Charter Defendants shall pay the United States all reasonable costs of

collection and enforcement under this Paragraph, incl~ding attorney's fees and expenses.

               c.      Additionally, in the event of a Default as defined in Paragraphs I and 10

of this Agreement, specifically, that the Charter Defendants fail to cure within the timeframe and

under the conditions set out in that Paragraph, OIG-HHS may exclude the Charter Defendants

from participating in all Federal health care programs until the Charter Defendants pay the

Settlement Amount and all reasonable costs as set forth above. 010-HHS will provide written

notice of any such exclusion to the Charter Defendants. The Charter Defendants waive any

further.notice of the exclusion under 42 U.S.C. § 1320a-7(b)(7), and agree not to contest such

exclusion either administratively or in any state or federal court. Reinstatement to program

participation is not automatic. If at the end of the period of exclusion the Charter Defendants

wish to apply for reinstatement, the Charter Defendants must submit a written request for

reinstatement to OIG-HHS in accordance with the provisions of 42 C.F.R. §§ 1001.3001-.3005.

The Charter Defendants will not be reinstated unless and until OIG-HHS approves such request

for reinstatement.

       11.      In the event this Agreement is rescinded and suit is filed against the Charter


                                                  9
   Case 3:19-cv-00881-BAJ-RLB               Document 1-1         12/20/19 Page 10 of 19




Defendants under Paragraph 10 due to their default, the Charter Defendants shall be entitled to a

credit against any judgment rendered against them up to the amount paid by them under this

Agreement.

        12.    The Charter Defendants agree to the following:

               a.     Unallowable Costs Defined: All costs (as defined in the Federal

Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official

program directives promulgated thereunder) incurred by or on behalf of the Charter Defendants,

their present or former officers, directors, employees, shareholders, and agents in connection

with:

               (1)    the matters covered by this Agreement

               (2)    the United States' audit(s) and civil investigation(s) of the matters covered

                      by this Agreement;

               (3)    the Charter Defendants' investigation, defense, and corrective actions

                      undertaken in response to the United States' audit(s) and civil

                      investigation(s) in connection with the matters covered by this Agreement

                      (including attorney's fees);

               (4)    the negotiation and performance of this Agreement;

               (5)    the payment the Charter Defendants make to the United States pursuant to

                      this Agreement; and

               (6)    the negotiation of, and obligations undertaken pursuant to the CIA to: (i)

                      retain an independent review organization to perform annual reviews as




                                                10
   Case 3:19-cv-00881-BAJ-RLB                 Document 1-1         12/20/19 Page 11 of 19




                        described in Section III of the CIA; and (ii) prepare and submit reports to

                        the OIG-HHS,

are unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRI CARE Program, and Federal Employees Health Benefits Program

(FEHBP) (hereinafter referred to as Unallowable Costs). However, nothing in paragraph 12.a.(6)

that may apply to the obligations undertaken pursuant to the CIA affects the status of costs that

are not allowable based on any other authority applicable to the Charter Defendants.

                b.     Future Treatment ofUnallowable Costs: Unallowable Costs shall be

separately determined and accounted for in nonreimbursable cost centers by the Charter

Defendants, and the Charter Defendants shall not charge such Unallowable Costs directly or

indirectly to any contracts with the United States or any State Medicaid program, or seek

payment for such Unallowab.le Costs through any cost report, cost statement, information

statement, or payment request submitted by the Charter Defendants or any of its subsidiaries or

affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.

               c.      Treatment of Unallowable Costs Previously Submitted for Payment: the

Charter Defendants further agree that within 90 days of the Effective Date of this Agreement it

shall identify to applicable Medicare and TRICARE fiscal intermediaries, carriers, and/or

contractors, and Medicaid and FEHBP fiscal agents, any Unallowable Costs (as defined in this

Paragraph) included in payments previously sought from the United States, or any State

Medicaid program, including, but not limited to, payments sought in any cost reports, cost

statements, information reports, or payment requests already submitted by the Charter

Defendants or any of their subsidiaries or affiliates, and shall request, and agree, that such cost

reports, cost statements, information reports, or payment requests, even if already settled, be



                                                 11
   Case 3:19-cv-00881-BAJ-RLB                 Document 1-1           12/20/19 Page 12 of 19




adjusted to account for the effect of the inclusion of the unallowable costs. The Charter

Defendants agree that the United States, at a minimum, shall be entitled to recoup from the

Charter Defendants any overpayment plus applicable interest and penalties as a result of the

inclusion of such Unallowable Costs on previously-submitted cost reports, information reports,

cost statements, or requests for payment.

        Any payments due after the adjustments have been made shall be paid to the United

States pursuant to the direction of the Department of Justice and/or the affected agencies. The

United States reserves its rights to disagree with any calculations submitted by the Charter

Defendants or any of their subsidiaries or affiliates on the effect of inclusion of Unallowable

Costs (as defined in this Paragraph) on the Charter Defendants or any of their subsidiaries or

affiliates' cost reports, cost statements, or information reports.

               d.      Nothing in this Agreement shall constitute a waiver of the rights of the

United States to audit, examine, or re-examine the Charter Defendants' books and records to

determine that no Unallowable Costs have been claimed in accordance with the provisions of this

Paragraph.

        13.    The Charter Defendants agree to cooperate fully and truthfully with the United

States' investigation of individuals and entities not released in this Agreement. Upon reasonable

notice,the Charter Defendants shall encourage, and agree not to impair, the cooperation of their

directors, officers, and employees, and shall use its best efforts to make available, and encourage,

the cooperation of former directors, officers, and employees for interviews and testimony,

consistent with the rights and privil~ges of such individuals. The Charter Defendants further

agree to furnish to the United States, upon request, complete and unredacted copies of all non-

privileged documents, reports, memoranda of interviews, and records in its possession, custody,



                                                  12
   Case 3:19-cv-00881-BAJ-RLB                Document 1-1         12/20/19 Page 13 of 19




or control concerning any investigation of the Covered Conduct that it has undertaken, or that

has been performed by another on its behalf.

        14.    This Agreement is intended to be for the benefit of the Parties only. The Parties

do not release any claims against any other person or entity, except to the extent provided for in

Paragraph 15, below.

        15.    The Charter Defendants agree that they waive and shall not seek payment for any

of the health care billings covered by this Agreement from any health care beneficiaries or their

parents, sponsors, legally responsible individuals, or third party payors based upon the claims

defined as Covered Conduct.

        16.    The Charter Defendants warrant that they have reviewed their financial situation

and that they currently are solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and

548(a)(l)(B)(ii)(I), and shall remain solvent following payment to the United States of the

Settlement Amount. Further, the Parties warrant that, in evaluating whether to execute this

Agreement, they (a) have intended that the mutual promises, covenants, and obligations set forth

constitute a contemporaneous exchange for new value given to the Charter Defendants within the

meaning of 11 U.S.C. § 547(c)(l), and (b) conclude that these mutual promises, covenants, and

obligations do, in fact, constitute such a contemporaneous exchange. Further, the Parties warrant

that the mutual promises, covenants, and obligations set forth herein are intended to and do in

fact represent a reasonably equivalent exchange of value that is not intended to hinder, delay, or

defraud any entity to which the Charter Defendants were or became indebted to on or after the

date of this transfer, within the meaning of 11 U.S.C. § 548(a)(l).

       17.     If within 91 days of the Effective Date of this Agreement or of any payment made

under this Agreement, the Charter Defendants commence, or a third party commences, any case,



                                                13
   Case 3:19-cv-00881-BAJ-RLB                 Document 1-1          12/20/19 Page 14 of 19




proceeding, or other action under any law relating to bankruptcy, insolvency, reorganization, or

relief of debtors (a) seeking to have any order for relief of the Charter Defendants' debts, or

seeking to adjudicate the Charter Defendants as bankrupt or insolvent; or (b) seeking

appointment of a receiver, trustee, custodian, or other similar official for the Charter Defendants

or for all or any substantial part of the Charter Defendants' assets, the Charter Defendants agree

as follows:

               a.      The Charter Defendants' obligations under this Agreement may not be

avoided pursuant to 11 U.S.C. § 547, and the Charter Defendants shall not argue or otherwise

take the position in any such case, proceeding, or action that: (i) the Charter Defendants'

obligations under this Agreement may be avoided under 11 U.S.C. § 547; (ii) the Charter

Defendants were insolvent at the time this Agreement was entered into, or became insolvent as a

result of the payment made to the United States; or (iii) the mutual promises, covenants, and

obligations set forth in this Agreement do not constitute a contemporaneous exchange for new

value given to the Charter Defendants. ·

               b.      If the Charter Defendants' obligations under this Agreement are avoided

for any reason, including, but not limited to, through the exercise of a trustee's avoidance powers

under the Bankruptcy Code, the United States, at its sole option, may rescind the releases in this

Agreement and bring any civil and/or administrative claim, action, or proceeding against the

Charter Defendants for the claims that would otherwise be covered by the releases provided in

Paragraphs 2 and 3, above. The Charter Defendants agree that (i) any such claims, actions, or

proceedings brought by the United States are not subject to an "automatic stay" pursuant to 11

U.S.C. § 362(a) as a result of the action, case, or proceedings described in the first clause of this

Paragraph, and the Charter Defendants shall not argue or otherwise contend that the United



                                                  14
   Case 3:19-cv-00881-BAJ-RLB                   Document 1-1         12/20/19 Page 15 of 19




States' claims, actions, or proceedings are subject to an automatic stay; (ii) the Charter

Defendants shall not plead, argue, or otherwise raise a~y defenses under the theories of statute of

limitations, !aches, estoppel, or similar theories, to any such civil or administrative claims,

actions, or proceeding that are brought by the United States within 60 calendar days of written

notification to the Charter Defendants that the releases have been rescinded pursuant to this

Paragraph, except to the extent such defenses were available on Effective Date of this

Agreement; and (iii) the United States has a valid claim against the Charter Defendants in the

amount of EIGHT MILLION FOUR HUNDRED THIRTY THOUS SAND TWO HUNDRED

FIFTY FOUR AND 80/100 ($8,430,254.80) DOLLARS which includes treble damages and

penalties, and the United States may pursue its claim in the case, action, or proceeding

· referenced in the first clause of this Paragraph, as well as in any other case, action, or

proceeding.

                c. The Charter Defendants acknowledge that their agreements in this Paragraph

are provided in exchange for valuable consideration provided in this Agreement.

        18.     Simultaneously with the execution of this Agreement, the United States and the

Defendants shall promptly sign and file in the Civil Action a Joint Stipulation of Dismissal

pursuant to Rule 4I(a)(l)(A)(ii), dismissing the Civil Action with prejudice as to the United

States as to those elements of the Civil Action that are coextensive with the Covered Conduct

identified in the Settlement Agreement, but without prejudice as to the United States as to any

conduct that falls outside the scope of the Covered Conduct.

        19.     Each Party shall bear its own legal and other costs incurred in connection with

this matter, including the preparation and performance of this Agreement.




                                                   15
   Case 3:19-cv-00881-BAJ-RLB                 Document 1-1         12/20/19 Page 16 of 19




        20. ·   Each party and signatory to this Agreement represents that it freely and

voluntarily enters in to this Agreement without any degree of duress or compulsion.

        21.     This Agreement is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Agreement is the United States District

Court for the Middle District of Louisiana. For purposes of construing this Agreement, this

Agreement shall be deemed to have been drafted by all Parties to this Agreement and shall not,

therefore, be construed against any Party for that reason in any subsequent dispute.

       22.      This Agreement constitutes the complete agreement between the Parties. This

Agreement may not be amended except by written consent of the Parties.

       23.      The undersigned counsel represent and warrant that they are fully authorized to

execute this Agreement on behalf of the persons and entities indicated below.

       24.      This Agreement may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Agreement.

       25.      This Agreement is binding on the Charter Defendants' successors, transferees,

heirs, and assigns.

       26.      All parties consent to the United States' disclosure of this Agreement, and

information about this Agreement, to the public.

       27.      This Agreement is effective on the date of signature of the last signatory to the

Agreement (Effective Date of this Agreement). Facsimiles and electronic transmissions of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.




                                                 16
    Case 3:19-cv-00881-BAJ-RLB      Document 1-1   12/20/19 Page 17 of 19




                       THE UNITED STATES OF AMERICA




DATED:   lo ( Z&l lf          BY:    ~ l U . o 9 ao,oG~
                                    CATHERINE M. MARAIST, LBN 25781
                                    Assistant U.S. Attorney
                                    Middle District of Louisiana
                                    U.S. Department of Justice




                                      17
 Case 3:19-cv-00881-BAJ-RLB             Document 1-1          12/20/19 Page 18 of 19




                           THE UNITED STATES OF AMERICA




DATED:   le( o'"::>\ r1-          BY:   ___.Q:
                                            ,.---="+--'~-~ -=-------'--
                                                                   ttt----'-t_l ( _ __
                                          LISA M. RE
                                          Assistant Inspector General for Legal Affairs
                                          Office of Counsel to the Inspector General
                                          Office of Inspector General
                                          U.S. Department of Health and Human Services




                                            18
 Case 3:19-cv-00881-BAJ-RLB   Document 1-1   12/20/19 Page 19 of 19




DATED:   {)o/tJ~A.c
            I I
                  J/7



DATED:   tJ6/(!)J&20/ J
           I    I



DATED:   !)6/ol
            I   I
                    h{)17




                                19
              Case 3:19-cv-00881-BAJ-RLB          Document 1-2              12/20/19 Page 1 of 2
                                                                                  U.S. Department of Justice

                                                                                                 BrandonJ. Fremin
                                                                                              United States Attorney
                                                                                         Mtddle District of Louisiana

                                                        Russell B. Long Federal   Building        Telephone   :   (2 2 5)   389-041 3
                                                        777 Florida Street, Suite 208                   Fax: (225) 389-0685
                                                        Baton Rouge, Louisiana 70801-1717



                                                        March 27,2019

\.IA EMAIL AND CERTIFIED MAIL RETURN RECEIPT REQUESTED
j   ohnstonhealthlaw@outlook. com             (7014 2t20 0002 6447 0t43)

Christopher C. Johnston
7830 Sage HillRd.
St. Francisville, Louis iana   7 0'7 7   5


         Re     Charter Home Health
                USAO File No.: 2011Y00225

Chris

       As you are aware, your clients-Charter Home Health, L.L.C.; Wandell Ray Rogers; and Jo
Allyson Williams (collectively, "Charter Home Health"Fare delinquent on their payment obligations
to the Federal Government under the June 26, 2017, Settlement Agreement between Charter Home
Health and the United States.

        Charter Home Health has agreed to pay the United States $1.7 million, plus interest, in
accordance with the payment schedule set forth in the Settlement Agreement. To-date, only $275,000
has been paid, and Charter Home Health has missed over $300,000 in required payments. Despite
repeated notices to you and to Charter Home Health regarding the delinquency, your clients have
offered no feasible proposal to cure the default.

       As I have previously made clear to you, the United States is not waiving any of its rights under
the Settlement Agreement and will not renegotiate that agreement. This letter provides notice that
Charter Home Health has until Fridav. April 26. 2019, at 5:00 P.M. CDT to make all past-due
payments owed to the United States, including interest, and to resume full payments under the
Settlement Agreement.

        Ifyour clients fail to comply with this demand, the United States is prepared to avail itself of the
default provisions in Section 10 of the Settlement Agreement, including rescinding that agreement and
filing suit based on the Covered Conduct (as defined in the agreement) or requiring Charter Home
Health to execute a consent judgment for the unpaid balance and utilizing all lawful means of collecting
on that judgment.

        Note also that, under Section 10(c) of the SettlementAgreement, OIG-HHS has reserved the
right to exclude Charter Home Health from participating in all Federal health care programs in the event
of a default. Should default proceedings be necessary, I will refer this matter to OIG-HHS to consider


                                                                                              Exhibit B
           Case 3:19-cv-00881-BAJ-RLB          Document 1-2     12/20/19 Page 2 of 2

Christopher C. Johnston
March 27,2079
Page 2

these and any other administrative remedies that the agency may have.


       Please feel free to contact me by phone or by email (chase.zachary@usdoj.gov) if you have any
questions or if you would like to discuss this matter further.

                                           Sincerely,

                                           BRANDON J. FREMIN
                                           LINITED STATES ATTORNEY


                                            c,\** t
                                           Chase E. Zachary   w
                                           Assistant United States Attorney

CEZhjp
                                  Case 3:19-cv-00881-BAJ-RLB                       Document 1-3 12/20/19 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Charter Home Health, L.L.C.; Rogers, Wandell Ray; and Williams, Jo
                                                                                                            Allyson
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant East Baton Rouge
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Chase E. Zachary, Assistant U.S. Attorney
777 Florida St., Ste. 208, Baton Rouge, LA 70801
225-389-0443

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Breach of settlement agreement
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         1,425,000.00                             JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/20/2019                                                              /s/ Chase E. Zachary
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                    Case 3:19-cv-00881-BAJ-RLB                     Document 1-4        12/20/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-881
                                                                      )
 Charter Home Health, L.L.C., Wandell Ray Rogers,                     )
             and Jo Allyson Williams                                  )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Charter Home Health, L.L.C.
                                           2798 O'Neal Lane, Building C
                                           Baton Rouge, LA 70816-3408




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chase E. Zachary
                                           Assistant United States Attorney
                                           777 Florida St., Ste. 208
                                           Baton Rouge, LA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00881-BAJ-RLB                     Document 1-4       12/20/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-881

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:19-cv-00881-BAJ-RLB                     Document 1-5        12/20/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-881
                                                                      )
 Charter Home Health, L.L.C., Wandell Ray Rogers,                     )
             and Jo Allyson Williams                                  )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Wandell Ray Rogers
                                           12045 Home Port Dr.
                                           Maurepas, LA 70449-3043




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chase E. Zachary
                                           Assistant United States Attorney
                                           777 Florida St., Ste. 208
                                           Baton Rouge, LA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00881-BAJ-RLB                     Document 1-5       12/20/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-881

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:19-cv-00881-BAJ-RLB                      Document 1-6       12/20/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-881
                                                                      )
 Charter Home Health, L.L.C., Wandell Ray Rogers,                     )
             and Jo Allyson Williams                                  )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jo Allyson Williams
                                           305 Marilyn Dr.
                                           Sulphur, LA 70663-4025




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chase E. Zachary
                                           Assistant United States Attorney
                                           777 Florida St., Ste. 208
                                           Baton Rouge, LA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00881-BAJ-RLB                     Document 1-6       12/20/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-881

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
